Exhibit 99.1 SUBSCRIPTION AGREEMENT Fortune Vacation Travel Ltd. 21-2-6-1 Jin Hai Hua Yuan Dong Yuan XiGangQu, DaLian LiaoNing, China 116001 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of Fortune Vacation Travel Ltd. (the “Company”) at a price of $0.05 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Ms. Zhihua Zhang solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Ms. Zhang. MAKE CHECK PAYABLE TO: FORTUNE VACATION TRAVEL LTD. Executed this day of , 2010. Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.05 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: FORTUNE VACATION TRAVEL LTD. By: Title:
